Case 7:20-cv-00134-EKD-RSB Document 65 Filed 08/16/21 Page 1 of 1 Pageid#: 896




                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

                             CIVIL MINUTES – JURY TRIAL
                                             Day 1


 Case No.: 7:20CV134                 Date: 8/16/2021

   Mountain Valley Pipeline, LLLC                Counsel: Seth Land and Wade Massie
   Plaintiff

   v.                                            Counsel: Joseph Sherman and William
                                                 Newman
   8.37 Acres of Land, Owned by Frank H.
   Terry, Jr., John Coles Terry, III, and
   Elizabeth Lee Terry
   Defendant



 PRESENT:     JUDGE:               Elizabeth K. Dillon
              TIME IN COURT: 8:50am – 10:28am, 10:34am – 11:25am, 12:57pm –
        2:32pm, 2:49pm – 3:18pm (4 hours 33 min)
              Deputy Clerk:        B. Davis
              Court Reporter:      M. Butenschoen

 PROCEEDINGS:
     Comments from the Court and Counsel out of the presence of the jury.

        Panel 1:
        14 jurors present and sworn on Voir Dire.
        1 jurors struck for cause.
        3 jurors struck by Plaintiff.
        3 jurors struck by Defendant.
        7 jurors sworn member jury impaneled and sworn. Remaining jurors discharged.

        Preliminary remarks and instructions to jury by Court.
        Plaintiff’s Motion to Exclude Witnesses from Courtroom granted.
        Opening Statements.

        Plaintiff’s Motion for Mistrial and Motion for Attorney’s Fees and Costs.
                The Court grants the Motion for Mistrial.
                The Court takes under advisement the Motion for Attorney’s Fees and Costs.
        Mistrial declared.
             Mistrial declared            Jury discharged
